Citation Nr: 1202757	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  07-30 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma, that denied entitlement to service connection for PTSD.  

The Board notes that in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) his medical condition, whatever it is, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, in accordance with Clemons, VA must consider in the instant case whether the Veteran has any psychiatric disability, to include PTSD, that is etiologically related to his military service.

This case was previously before the Board of Veterans' Appeals (Board) in January 2009 and again in February 2011, at which times it was remanded for further development.

In June 2011, the Veteran testified during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board's review of the claims file reveals that further action in this appeal is warranted.  

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R.  § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R.             § 3.304(f).   

The Board notes, however, that, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims such as the Veteran's, which is pending before VA on or after July 12, 2010 .

Pursuant to 38 C.F.R. § 3.304(f), as revised, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).   

"Fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).   

In essence, the Veteran contends that he is entitled to service connection for a psychiatric disability, to include PTSD, as he believes that this disability stems from traumatic incidents that occurred during his service in Vietnam in Long Binh with the 381st Replacement Company.  During his Board hearing, the Veteran testified that part of his duties included clearing out and securing areas, during which he was subject to enemy fire.  He also indicated that the base experienced mortar attacks, though none came close to hitting his area.  The Veteran also reported an incident in February 1967 during which a communications deck exploded and he was thrown from his bunk.

The Veteran's service personnel records and a unit history of the 381st Replacement Company confirms that the Veteran's unit was stationed in Long Binh during his tour in Vietnam, and that enemy sappers detonated 12 high explosive charged within the Long Binh ammunition depot in February 1967.  Unit history records also confirm grenade and weapons fire at the base.  

Based on the personnel record reflecting service Vietnam, the Veteran's descriptions of his experiences there, military records tending to corroborate his accounts, and affording him the benefit of the doubt, the Board finds that the Veteran's claimed stressors -which have been related to the Veteran's fear of hostile military activity-appear to be consistent with the places, types, and circumstances of the Veteran's service.  Consequently, resolving all reasonable doubt in the Veteran's favor, and consistent with recent regulatory amendments, the Board finds that the Veteran's lay assertions may be accepted as sufficient evidence that these alleged stressors occurred-providing  that a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor(s) is/are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.

The Board notes that there are no treatment records confirming a diagnosis of PTSD, though a diagnosis of depression, rule out PTSD, is noted in December 2009.  Vet Center records from 2006 and 2007 note discussion of Vietnam and psychiatric symptomatology, but do not reflect any diagnosis.  The Veteran was afforded VA examinations in July 2009 and again in April 2010 by the same VA psychologist.  This examiner likewise ruled out a diagnosis of PTSD and assigned a diagnosis of depression.  She opined that the Veteran's current depression was associated with alcohol dependence, marital problems, and business problems with early retirement, and not as least as likely as not with his service in Vietnam.

However, during the Veteran's June 2011 Board hearing, he expressed that he had been experiencing symptoms of depression since service, and described feelings contradictory to those noted in the VA examination report, such as his happiness regarding his ability to retire early and his belief that his service experiences and resulting depressive symptoms led to subsequent marriage and work problems.  He also indicated inability to open up in previous treatment due to his inability to establish a rapport with treatment providers.  In addition, the Board notes that both examinations were conducted prior to the liberalizing regulations with regard to PTSD, noted above.  

Given the foregoing, the Board finds that a another medical opinion-conducted by a VA examiner other than the July 2009 and April 2010 VA examiner-to address the questions of whether these stressors are sufficient to have caused the Veteran's psychiatric disability, to specifically include PTSD, and whether there exists a nexus between the established stressors and his psychiatric symptoms, is needed to resolve the matter of service connection for acquired psychiatric disability, to include PTSD.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.  

The claims file currently includes records from the VA Medical Center (VAMC) in Oklahoma City, Oklahoma, dated through February 2010.  Hence, there exists the possibility that more recent records from this facility may be outstanding.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the identified facility all outstanding records of VA mental health evaluation and/or treatment of the Veteran since February 2010.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide information as to names and addresses of any mental health care providers, VA or non-VA; he has visited for psychiatric evaluation and treatment purposes since 2010.  After obtaining any necessary release of information authorization from him, any such records should be obtained and associated with the claims file.  In particular, the VA Medical Center in Oklahoma City, Oklahoma, should be contacted and asked to provide any records with regard to the Veteran being treated or evaluated at that facility since February 2010 for psychiatric purposes.  Any records obtained should be associated with the claims file.  If there are no such records available, this should be so indicated.

2.  After all records and/or responses from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA psychiatric examination, by a psychiatrist or psychologist other than the July 2009 and April 2010 VA examiner, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions.  All tests and studies, to include psychological testing, if deemed warranted, should be accomplished, and all clinical findings should be reported in detail.

Considering only the stressors of the Veteran's Vietnam experiences including the bombing of the ammunitions depot in Long Binh and reports of mortar attacks and enemy fire, the examiner should clearly indicate whether the Veteran meets the diagnostic criteria for PTSD.  If a diagnosis of PTSD resulting from any identified stressor(s) is warranted, the examiner should fully explain how the diagnostic criteria are met, to include commenting upon the link, if any, between the verified stressor(s) and the Veteran's symptoms.

If any psychiatric disability recognized by the DSM-IV other than PTSD is diagnosed, to include depressive disorder, with respect to each such disability, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disability had its onset in or is otherwise medically-related to military service.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

3.  The RO should notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate fully in the development of his claim.  He should be advised that the consequences of failing to report for any examination may result in a denial of his claim.  38 C.F.R. § 3.655 (2011).

4.  After conducting any other development deemed appropriate, the issue should be readjudicated. If the benefit sought is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of Case and be afforded an opportunity for response.  The record should then be returned to the Board for appellate review.  

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


